—Order, Supreme Court, New York County (Myriam J. Altman, J.), entered May 21, 1992, which, inter alia, granted defendants George V. Bullen & Son, Inc. and George H. Bullen’s motion for sum*422mary judgment dismissing the complaint, unanimously affirmed, with costs.
At issue on this appeal is whether the defendants-respondents, plaintiff’s insurance brokers, were negligent in failing to procure coverage against claims of sexual harassment. To the extent that plaintiff now argues that the sexual harassment claims asserted against it fell within the scope of the coverage of the policies actually obtained by the defendants-respondents, there clearly was no negligence on the part of those parties in procuring insurance coverage for plaintiff. To the extent that the claims asserted against plaintiff are not covered under the policies actually obtained, plaintiff has failed to rebut defendants’ prima facie showing that such coverage was not available in New York State. In this regard, the expert opinion of plaintiff’s expert, a New Jersey insurance broker not licensed to do business in this State, did not establish a familiarity with those types of policies available in New York State at the relevant time so as to rebut defendants’ showing. As the IAS Court noted, the particular policies referred to by plaintiff’s expert were shown not to be available in New York State at the relevant time. Concur—Milonas, J. P., Rosenberger, Rubin and Nardelli, JJ.